UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02796) Exact name of registrant as specified in charter:	Putnam High Yield Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	September 1, 2011 — August 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Yield Trust Annual report 8 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information 69 About the Trustees 70 Officers 72 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Message from the Trustees Dear Fellow Shareholder: Markets worldwide have exhibited resiliency in recent months, despite the challenges of a global economic slowdown and tepid growth here in the United States. Since early summer, stock and bond investors have increasingly moved into riskier assets. Still, the market rebound has been punctuated by periods of volatility. Persistently high U.S. unemployment, Europe’s tenacious credit troubles, and a manufacturing slowdown in China all have created a climate of uncertainty —an environment that, we believe, will remain for some time. The hope is that, after election day, Washington lawmakers will act swiftly to resolve pressing challenges, such as the impending “fiscal cliff” set to occur on January1, 2013, that will trigger automatic tax increases and government spending cuts. A long-term view and balanced investment approach become ever more important in this type of market environment, as does reliance on a financial advisor, who can help you navigate your way toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms.Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, MargaretA.Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. About the fund A disciplined approach to seeking high current income and capital growth Unlike most types of fixed-income investments, high-yield bonds are more influenced by the performance of issuing companies than by interest rates. For this reason, distinguishing between opportunities and pitfalls in the high-yield bond market requires a rigorous selection process. With Putnam High Yield Trust, this process includes exhaustive research, investment diversification, and timely portfolio adjustments. Because of the risks of high-yield bond investing, in-depth credit research is essential. The fund’s research team visits with the management of issuing companies and analyzes each company’s profitability and capital structure. The team then considers this information in the context of the bond’s total return profile before deciding whether it is an appropriate investment for the fund. The fund’s managers seek bonds issued by a broad range of companies. Holdings are diversified across industry sectors and among bonds with different credit ratings. While the fund invests primarily in bonds of U.S. companies, it can target foreign bonds as well. The fund also invests in convertible securities and bank loans. As the bond markets shift over time, the managers look for ways to capitalize on developments that affect fixed-income securities in general and high-yield bonds in particular. For example, if credit spreads widen and prices of lower-rated securities decline, the managers may look to take advantage of the improved valuation of higher-risk securities. Conversely, if the managers believe that credit risk is likely to pick up or volatility is likely to increase, they may look to reduce risk in the portfolio. What makes a bond “high yield”? High-yield bonds are fixed-income investments typically issued by companies that lack an established earnings track record or a solid credit history. In general, high-yield bonds offer higher interest rates than investment-grade bonds to compensate for their increased risk. Because of this added risk, these bonds are typically rated below investment grade by an independent rating agency (for example, the lowest Moody’s Investors Service rating of investment-grade bonds is Baa). The lower the rating, the greater the possibility that a bond’s issuer will be unable to make interest payments or repay the principal. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. 4 Interview with your fund’s portfolio manager Paul, how would you describe the market environment for high-yield bonds during the fund’s fiscal year ended August31, 2012? The trend for high-yield bonds and for risk assets in general was decidedly positive over the past 12months, although there were some bumps along the way. In particular, April and May sent investors on a flight to quality; the economic data coming out at the time suggested that the unusually mild winter had caused some inflated perceptions about the strength of the U.S. economy, and that growth was likely weaker than previously thought. This period of risk aversion turned out to be relatively short-lived. Reports on the European sovereign debt situation showed the Continent making slow progress, and that a disintegration of the European Union was unlikely. Meanwhile, the U.S. economy continued to show signs of slow and steady growth. In the absence of any significant negative surprises, investors continued to choose high-yield bonds over Treasuries, and the asset class resumed its upward trend during the summer months. Against this backdrop, high yield significantly outperformed the broader bond markets, as measured by the Barclays U.S. Aggregate Bond Index. Moreover, I’m pleased to report that Putnam High Yield Trust outperformed the average return of its Lipper peer group during the fiscal year, although it did trail its benchmark. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 8/31/12. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on pages 15–16. 5 What positioning decisions influenced the fund’s relative performance? At the sector/industry level, overweighting chemicals and telecommunications benefited performance versus the index, as did strong security selection in the gaming and leisure sector. On the other hand, a limited exposure and adverse security selection in industrials, services, and paper/packaging hampered relative performance. Which holdings helped versus the index? Our position in automotive finance provider Ally Financial was among the top contributors to relative performance, as investors became more confident in the company’s prospects. Ally is in the process of extricating itself from bankrupt mortgage subsidiary Residential Capital. In addition, Ally was the recipient of significant government funding during the peak of the financial crisis. Positive steps have been recently taken in an effort to shore up the company’s balance sheet, and our position benefited performance. Wireless carrier Sprint Nextel was another top contributor. The company’s debt struggled somewhat in the final months of 2011, but rebounded sharply in 2012 after the company posted solid earnings on stronger wireless margins and reduced expenses. In addition, Sprint Nextel added more than one million subscribers to its network. Meanwhile, hospitality and gaming company MTR Gaming Group also contributed to Credit qualities are shown as a percentage of net assets as of 8/31/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the net-cash category. Cash is also shown in the net-cash category. The fund itself has not been rated by an independent rating agency. 6 performance. MTR’s securities received a boost when the Ohio Gaming Commission licensed the firm to operate video lottery terminals at its Scioto Downs racetrack in Columbus, which opened in June. Which investments weren’t as productive? NII Holdings , which provides mobile communications for business customers in Latin America under the Nextel brand, disappointed. The company missed revenue and earnings expectations due to lower-than-forecast revenues and margin pressure from its expansion and rebranding initiatives. NII also indicated that it expects earnings and net subscriber additions to be markedly lower compared with the same period last year. The high-yield bonds of automaker Chrysler also struggled during the period. While the company has seen some notable improvements over the past year, particularly in the United States, global sales and integration with parent company Fiat continued to prove challenging. How have you positioned the fund recently? The amount of refinancing that has occurred during the past two years has extended the maturity profile of many high-yield issuers, which helps reduce their current debt load. As a result, we believe prospects are quite good for the default rate to remain below the historical average for some time. That said, given the continuing uncertainty surrounding potential macroeconomic issues, U.S. fiscal policy, and geopolitical developments, we have modestly reduced the fund’s overall market risk by moderately increasing cash, among other measures. Maintaining a cash cushion may also help the fund, should marketplace liquidity remain constrained. We have brought the fund’s risk profile This table shows the fund’s top 10 holdings and the percentage of the fund’s net assets that each represented as of 8/31/12. Short-term holdings, derivatives, and TBA commitments are excluded. Holdings will vary over time. 7 more in line with that of the benchmark and are seeking to add value through prudent security selection in what may prove an uncertain investment environment. The fund reduced its distribution rate during the period. What was the rationale behind that decision? With some bonds in the portfolio maturing and with many companies refinancing existing debt at lower prevailing rates, some of the holdings we added during the period offered lower coupons. As a result, the fund reduced its class A share distribution rate from $0.045 to $0.040. What is your outlook for the high-yield market for the remainder of 2012? We evaluate the high-yield market by looking at three key factors: fundamentals, valuation, and “technicals,” or the balance of supply and demand. Currently, we are neutral on all three. While fundamentals appear fairly solid today, corporations likely cannot continue to improve their bottom lines — or profits — indefinitely without the United States experiencing some top-line growth. While revenues will need to begin to improve eventually, in the meantime, corporations in the high-yield universe are generally “playing defense” with large cash positions and conservative mindsets in relation to expansions and acquisitions. Ultimately, this This chart shows how the fund’s credit quality has changed over the past six months. Credit qualities are shown as a percentage of net assets as of 8/31/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the net-cash category. Cash is also shown in the net-cash category. The fund itself has not been rated by an independent rating agency. 8 makes for a relatively attractive proposition for investors in a slow-growth environment. The yield advantage that high-yield bonds offered over Treasuries at period-end was about 575 basis points [a basis point is 1/100 of one percent]. From a valuation perspective, that yield advantage, or “spread,” is slightly wider than historical norms, and particularly wide in the context of today’s environment of below-average defaults. As for market technicals, while overall demand for high-yield bonds remains intact, new issuance has slowed, with most new issues resulting from refinancing, as corporations sought to lock in attractive long-term rates. This generally has been positive for existing high-yield bondholders, as new investors have relatively little supply to choose from. Overall, given the exceptionally low yields in other segments of the market, the robust health of high-yield issuers, and the low relative default rate, we believe the high-yield segment of the bond market remains an attractive option for investors seeking income opportunities. Moreover, our actively managed approach can help us better position the fund for whatever developments the larger economy may have in store. Thanks for your time and for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. A CFA charterholder, Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. IN THE NEWS In a bid to protect Spain and Italy from financial collapse, the European Central Bank (ECB) made a bold move in early September to buy unlimited amounts of short-term bonds from those eurozone countries that need the most assistance. The program is designed to effectively spread the risk for the responsibility of sharing repayment of the nations’ debt. The move is meant to provide countries like Spain and Italy with sufficient time to reduce their debt and restore their economies. Financial markets worldwide reacted positively to the news because it may reduce the likelihood that the 17-nation euro currency union will dismantle, which could have significant economic ramifications. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August31, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (2/14/78) (3/1/93) (3/19/02) (7/3/95) (1/21/03) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.82% 8.70% 7.92% 7.92% 7.99% 7.99% 8.46% 8.35% 8.51% 8.91% 10 years 145.59 135.62 128.06 128.06 127.05 127.05 138.98 131.24 136.49 150.20 Annual average 9.40 8.95 8.59 8.59 8.55 8.55 9.10 8.74 8.99 9.60 5 years 45.43 39.54 40.20 38.22 39.90 39.90 43.58 38.96 42.59 46.70 Annual average 7.78 6.89 6.99 6.69 6.95 6.95 7.50 6.80 7.35 7.97 3 years 43.67 37.89 40.26 37.26 40.12 40.12 42.61 38.07 41.92 44.35 Annual average 12.84 11.30 11.94 11.13 11.90 11.90 12.56 11.35 12.38 13.02 1 year 12.49 7.96 11.51 6.51 11.48 10.48 12.16 8.50 12.17 12.71 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 8/31/12 JPMorgan Developed Lipper High Yield Funds High Yield Index category average* Annual average (life of fund) —† 8.61% 10 years 173.74% 133.26 Annual average 10.59 8.66 5 years 59.43 40.93 Annual average 9.78 6.91 3 years 52.84 43.04 Annual average 15.19 12.65 1 year 14.40 12.11 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 8/31/12, there were 505, 441, 375, 257, and 10 funds, respectively, in this Lipper category. † The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $22,806 and $22,705, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $23,124. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $23,649 and $25,020, respectively. 11 Fund price and distribution information For the 12-month period ended 8/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.515 $0.458 $0.461 $0.495 $0.498 $0.535 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/11 $7.39 $7.70 $7.38 $7.34 $7.41 $7.66 $7.26 $7.28 8/31/12 7.76 8.08 7.74 7.69 7.78 8.04 7.61 7.63 Before After Net Net Before After Net Net Current yield sales sales asset asset sales sales asset asset (end of period) charge charge value value charge charge value value Current dividend rate 1 6.19% 5.94% 5.43% 5.46% 5.86% 5.67% 5.99% 6.61% Current 30-day SEC yield 2 N/A 4.88 4.33 4.32 N/A 4.67 4.82 5.33 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (2/14/78) (3/1/93) (3/19/02) (7/3/95) (1/21/03) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.85% 8.72% 7.95% 7.95% 8.02% 8.02% 8.48% 8.38% 8.54% 8.94% 10 years 152.21 142.12 134.22 134.22 133.19 133.19 145.40 137.29 143.27 157.05 Annual average 9.69 9.25 8.88 8.88 8.84 8.84 9.39 9.03 9.30 9.90 5 years 44.00 38.28 38.83 36.86 38.53 38.53 42.17 37.52 41.22 45.27 Annual average 7.57 6.70 6.78 6.48 6.74 6.74 7.29 6.58 7.15 7.75 3 years 38.33 32.82 35.24 32.24 35.10 35.10 37.32 32.77 36.81 39.14 Annual average 11.42 9.92 10.59 9.76 10.55 10.55 11.15 9.91 11.01 11.64 1 year 19.16 14.45 18.14 13.14 18.14 17.14 18.95 15.03 18.96 19.50 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/11 1.00% 1.75% 1.75% 1.25% 1.25% 0.75% Annualized expense ratio for the six-month period ended 8/31/12* 1.02% 1.77% 1.77% 1.27% 1.27% 0.77% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March1, 2012, to August31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.25 $9.08 $9.08 $6.53 $6.52 $3.96 Ending value (after expenses) $1,046.10 $1,041.00 $1,041.30 $1,044.60 $1,043.00 $1,046.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August31, 2012, use the following calculation method. To find the value of your investment on March1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.18 $8.97 $8.97 $6.44 $6.44 $3.91 Ending value (after expenses) $1,020.01 $1,016.24 $1,016.24 $1,018.75 $1,018.75 $1,021.27 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value 15 relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2012, Putnam employees had approximately $339,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. 17 These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, 18 was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a 19 regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper High Current Yield Funds) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 4th Three-year period 2nd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2011, there were 491, 424 and 356 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees, while noting that your fund’s investment performance over the three- and five-year period ended December 31, 2011 had been favorable, expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2011 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over the one-year period was due in significant part to the fund’s overweight exposures to B and CCC rated securities, which proved detrimental, and to poor security selection. The Trustees noted that Putnam Management remained confident in the portfolio managers and their investment process based, among other things, on the fund’s strong performance over longer periods. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees 20 and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam High Yield Trust: We have audited the accompanying statement of assets and liabilities of Putnam High Yield Trust (the fund), including the fund’s portfolio, as of August 31, 2012, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of August 31, 2012, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam High Yield Trust as of August 31, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts October 9, 2012 23 The fund’s portfolio 8/31/12 CORPORATE BONDS AND NOTES (84.7%)* Principal amount Value Advertising and marketing services (0.4%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $2,995,000 $2,141,425 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,977,000 1,413,555 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 900,000 994,500 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 1,100,000 1,166,000 Automotive (1.6%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 3,330,000 3,513,150 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 5,505,000 6,083,309 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 875,000 962,526 General Motors Escrow notes 8 1/4s, 2023 2,555,000 38,325 Motors Liquidation Co. Escrow notes 8 3/8s, 2033 2,390,000 35,850 Navistar International Corp. sr. notes 8 1/4s, 2021 5,829,000 5,544,836 Schaeffler Finance BV sr. sec. notes Ser. REGS, 8 3/4s, 2019 (Germany) EUR 460,000 626,264 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) $3,110,000 3,428,775 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 945,000 1,025,325 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 1,065,000 1,405,167 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $1,055,000 1,205,337 Basic materials (5.7%) Ardagh Glass Finance PLC sr. unsub. notes Ser. REGS, 9 1/4s, 2016 (Ireland) EUR 455,000 622,100 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 $980,000 982,450 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 4,580,000 4,351,000 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 1,155,000 1,273,388 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 3,018,000 3,334,890 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 1,975,000 2,014,500 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.468s, 2013 (Netherlands) 1,067,000 976,305 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 2,532,000 2,747,220 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 1,040,000 1,105,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 3,535,000 3,305,225 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 1,210,000 1,161,600 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 1,635,000 1,626,825 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 15,000 14,775 24 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Basic materials cont. FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) $2,677,000 $2,531,995 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 1,515,000 1,396,567 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 2,050,000 2,065,375 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.935s, 2014 1,003,000 942,820 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 120,000 121,200 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,903,000 2,178,935 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 2,465,000 2,810,100 INEOS Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 1,380,000 1,452,450 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 615,000 628,838 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 2,250,000 2,533,545 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $2,950,000 3,270,813 Louisiana-Pacific Corp. company guaranty sr. unsec unsub. notes 7 1/2s, 2020 1,310,000 1,421,350 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 (Netherlands) 2,540,000 2,895,600 LyondellBasell Industries NV sr. unsec. unsub notes 5s, 2019 (Netherlands) 5,670,000 6,010,200 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 (Netherlands) 3,155,000 3,573,038 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 785,000 661,668 Momentive Performance Materials, Inc. notes 9s, 2021 $655,000 478,150 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 550,000 552,750 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 1,510,000 1,589,275 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,770,000 1,977,975 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 2,589,000 2,608,418 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 1,683,000 1,800,810 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 200,000 270,762 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $1,918,000 1,941,975 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 981,000 993,263 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 2,682,000 2,735,640 Steel Dynamics, Inc. sr. unsec. notes company guaranty 7 5/8s, 2020 630,000 685,125 25 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Basic materials cont. Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 $435,000 $450,225 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 580,000 601,750 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 3,015,000 3,180,825 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 2,384,000 2,616,440 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,880,000 2,908,800 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 597,000 271,635 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 250,000 197,500 Broadcasting (1.8%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 1,391,000 1,192,783 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 1,250,000 1,075,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec notes 7 5/8s, 2020 1,920,000 1,867,200 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 3,075,000 3,340,219 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,945,000 2,783,025 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 2,520,000 2,759,400 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 2,725,000 2,943,000 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 2,330,000 2,504,750 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 635,000 633,413 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 1,917,000 1,940,963 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 1,475,000 1,581,938 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 940,000 1,044,575 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 3,100,000 3,425,500 Building materials (1.5%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 2,170,000 2,370,725 Building Materials Corp. 144A sr. notes 7s, 2020 1,385,000 1,499,263 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 1,025,000 1,099,313 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 955,000 1,043,338 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 3,825,000 4,312,688 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 3,044,000 3,188,590 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 3,311,000 3,625,545 Owens Corning company guaranty sr. unsec. notes 9s, 2019 3,810,000 4,772,025 26 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Cable television (2.9%) Adelphia Communications Corp. escrow bonds zero %, 2013 $81,000 $648 Adelphia Communications Corp. escrow bonds zero %, 2012 4,000 32 Adelphia Communications Corp. escrow bonds zero %, 2012 4,000 32 Adelphia Communications Corp. escrow bonds zero %, 2012 2,906,000 23,248 Adelphia Communications Corp. escrow bonds zero %, 2012 2,223,000 17,784 AMC Networks, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 650,000 739,375 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,627,000 1,724,620 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 4,050,000 4,637,250 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 755,000 836,163 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 2,255,000 2,446,675 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,380,000 1,480,050 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 1,060,000 1,049,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 1,885,000 2,089,993 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 1,770,000 1,916,025 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 2,351,000 2,544,957 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 4,975,000 5,341,905 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 1,540,000 1,663,200 DISH DBS Corp. company guaranty 7 1/8s, 2016 6,000 6,600 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 2,050,000 2,354,937 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 4,215,000 4,488,975 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 87,000 88,849 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 1,275,000 1,418,438 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 1,360,000 1,443,300 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 1,680,000 1,805,333 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $1,275,000 1,379,576 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 2,255,000 2,390,300 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 420,000 469,350 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) 1,000,000 1,052,141 27 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Capital goods (5.6%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 $1,967,000 $2,109,607 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 5,010,000 5,492,213 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 316,687 359,699 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 2,870,000 3,824,205 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 790,000 1,052,656 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) $350,000 374,500 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A company guaranty sr. unsec notes 9 1/8s, 2020 (Ireland) 350,000 368,375 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 825,000 862,125 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 507,000 532,350 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 1,695,000 1,830,600 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 1,627,000 1,801,903 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 1,610,000 1,658,300 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 1,325,000 1,490,625 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 3,155,000 3,423,175 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 1,465,000 1,534,588 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 610,000 840,961 Exide Technologies sr. notes 8 5/8s, 2018 $1,875,000 1,535,155 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 3,720,000 3,961,800 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 5,781,000 7,442,005 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 3,641,000 3,331,515 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 2,790,000 2,999,250 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 3,025,000 3,155,611 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 7/8s, 2019 1,235,000 1,366,219 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 3/4s, 2016 1,330,000 1,389,850 Reynolds Group Issuer, Inc. company guaranty sr. notes 7 1/8s, 2019 1,585,000 1,707,838 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 3,070,000 3,238,850 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 9s, 2019 195,000 198,169 Reynolds Group Issuer, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 785,000 771,263 Ryerson Holding Corp. sr. disc. notes zero %, 2015 2,845,000 1,458,062 Ryerson, Inc. company guaranty sr. notes 12s, 2015 4,858,000 4,943,010 28 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Capital goods cont. Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 $1,040,000 $1,133,600 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 3,105,000 3,384,450 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 935,000 1,053,839 Terex Corp. sr. unsec. sub. notes 8s, 2017 2,365,000 2,477,338 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 4,325,000 4,519,625 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 1,737,000 1,910,700 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 3,045,000 3,391,369 Coal (1.1%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,040,000 930,800 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 1,715,000 1,547,788 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 630,000 570,150 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 2,010,000 1,819,050 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 4,745,000 5,112,738 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 3,785,000 4,078,338 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 573,000 340,219 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 458,000 511,815 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 262,000 271,170 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 1,310,000 1,339,475 Commercial and consumer services (2.1%) ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 1,086,000 1,111,803 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 1,080,000 1,123,200 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 1,462,000 1,505,860 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 5,075,000 5,722,063 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 2,662,000 2,776,799 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 2,310,000 2,546,775 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 1,785,000 1,856,400 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 3,240,000 3,231,900 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 980,000 965,300 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 4,125,000 4,057,968 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 2,019,000 2,114,902 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 1,404,000 522,990 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 104,000 82,680 Travelport, LLC 144A sr. notes 6.461s, 2016 ‡‡ 2,505,745 1,935,688 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 1,410,000 1,001,100 29 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Consumer (0.6%) Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 $1,120,000 $1,202,600 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 410,000 548,837 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 $2,125,000 2,281,718 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 1,482,000 1,691,333 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 1,110,000 1,266,787 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 1,515,000 1,590,750 Consumer staples (6.0%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 730,000 821,250 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 1,025,000 1,137,750 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 2,589,000 2,663,460 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 705,000 761,400 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 1,830,000 2,109,075 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 890,000 954,525 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 1,612,610 1,800,076 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 1,500,000 1,293,750 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 2,300,000 2,386,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 3,323,000 3,788,220 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 1,205,000 1,354,119 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 5/8s, 2023 570,000 579,975 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 3,640,000 3,926,650 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 3,162,000 3,525,630 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 1,810,000 2,020,413 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 2,215,000 2,350,669 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 2,420,000 2,407,900 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,685,000 4,136,411 Dole Food Co. sr. notes 13 7/8s, 2014 672,000 756,000 Dole Food Co. 144A sr. notes 8s, 2016 765,000 799,425 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 2,455,000 2,725,050 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 920,000 992,450 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 2,395,000 3,274,812 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $1,050,000 1,183,875 30 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Consumer staples cont. JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 $900,000 $859,500 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 3,590,000 3,284,850 Landry’s Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 1,610,000 1,696,537 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 1,406,000 1,499,148 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 1,200,000 1,326,000 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 970,000 1,022,137 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 3,290,000 3,610,775 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 1,770,000 1,876,200 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 880,000 992,200 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 1,951,000 2,004,653 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 4,467,000 4,606,593 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 2,300,000 2,363,250 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 740,000 832,500 Service Corporation International sr. notes 7s, 2019 1,100,000 1,204,500 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 1,960,000 2,011,450 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 2,025,000 2,146,500 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 765,000 808,988 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 1,150,000 1,242,000 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 3,630,000 4,083,750 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 1,030,000 1,045,450 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,959,000 1,939,410 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 675,000 714,656 Distributors (0.2%) HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 2,610,000 2,831,850 Energy (oil field) (0.9%) FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 2,520,000 2,601,900 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 2,308,000 2,348,390 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 610,000 617,625 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 4,050,000 4,475,250 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 1,930,000 2,132,650 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 505,000 542,875 31 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Entertainment (0.8%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 $4,165,000 $4,602,325 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 1,160,000 1,239,750 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 420,000 476,700 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 345,000 386,400 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 1,345,000 1,503,038 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 3,315,000 3,696,225 Financials (7.7%) ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 6.523s, Perpetual maturity 4,445,000 4,133,850 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 1,573,000 1,458,957 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 1,320,000 1,315,050 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 2,065,000 2,231,247 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 1,280,000 1,420,800 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 1,270,000 1,485,900 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,350,000 1,545,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 960,000 993,600 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,542,000 1,730,895 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 2,352,000 2,807,700 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 2,338,000 2,355,535 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 1,732,000 1,892,210 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,322,000 1,487,250 CIT Group, Inc. sr. unsec. notes 5s, 2022 2,305,000 2,322,462 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,875,000 1,952,344 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 2,500,000 2,606,250 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 1,000,000 1,042,500 CIT Group, Inc. 144A bonds 7s, 2017 970,911 971,882 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 2,390,000 2,596,137 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 2,300,000 2,397,750 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 870,000 967,502 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $1,115,000 1,137,300 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 2,180,000 2,384,375 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 2,950,000 2,898,375 Dresdner Funding Trust I 144A bonds 8.151s, 2031 4,120,000 3,576,160 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 1,250,000 1,300,000 32 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Financials cont. E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 $1,364,000 $1,556,665 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, Perpetual maturity (Jersey) 3,560,000 2,581,712 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 2,805,000 2,767,416 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 1,050,000 834,990 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 1,156,000 1,187,790 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 5,295,000 5,639,175 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 490,000 512,050 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 2,715,000 2,708,213 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 1,045,000 1,081,575 iStar Financial, Inc. sr. unsec. unsub. notes 9s, 2017 R 1,985,000 2,049,512 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 1,565,000 1,656,944 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 550,000 515,625 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 1,530,000 1,614,150 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 1,317,000 1,470,100 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 675,000 742,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 9 5/8s, 2019 430,000 470,850 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 1,715,000 1,817,900 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 1,125,000 1,186,875 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 932,000 948,310 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 2,820,000 2,996,250 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 1,385,000 1,402,312 Regions Bank unsec. sub. notes 7 1/2s, 2018 1,850,000 2,155,250 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 2,347,000 2,264,855 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, Perpetual maturity (United Kingdom) 6,180,000 5,809,200 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 685,000 741,074 SLM Corp. sr. notes Ser. MTN, 8s, 2020 1,060,000 1,200,450 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 6,505,000 7,513,275 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 7,615,000 6,263,337 33 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Gaming and lottery (2.6%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 $3,247,000 $3,393,115 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 2,081,000 1,311,030 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 3,051,000 3,287,453 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 1,900,000 1,892,875 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 3,485,000 3,589,046 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 $2,050,000 2,178,125 Isle of Capri Casinos, Inc. 144A company guaranty sr. sub. notes 8 7/8s, 2020 1,770,000 1,818,675 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 4,615,000 415,350 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 5,679,465 5,835,650 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 675,000 753,469 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 1,475,000 1,611,438 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 2,035,000 2,157,100 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 3,021,000 3,443,940 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 1,485,000 1,659,488 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 4,877,000 5,169,620 Health care (6.9%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 2,083,000 2,166,320 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 1,639,000 1,734,267 Biomet, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,500,000 1,603,125 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 1,605,000 1,665,188 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 2,365,000 2,509,856 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 3,145,000 4,398,947 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 $2,165,000 2,235,363 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 2,845,000 3,072,600 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 1,450,000 1,515,250 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 1,000,000 1,340,249 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $5,475,000 5,830,875 34 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Health care cont. CRC Health Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 $620,000 $554,900 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 3,550,000 3,851,750 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 1,816,000 1,938,580 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 1,590,000 1,717,200 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,945,000 2,078,719 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 2,809,000 3,089,900 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 4,655,000 5,248,513 HCA, Inc. sr. notes 6 1/2s, 2020 7,115,000 7,826,500 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 705,000 780,788 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 4,468,000 4,590,870 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 635,000 672,306 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 6,570,000 6,266,138 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 2,655,000 2,960,325 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 5,830,000 5,932,025 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 2,680,000 2,432,100 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 2,015,000 2,216,500 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 1,645,000 1,805,388 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 3,850,000 3,927,000 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 762,852 776,202 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 330,000 353,100 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 1,340,000 1,541,000 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 3,120,000 3,400,800 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 1,950,000 2,218,125 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 1,880,000 2,018,650 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 410,000 424,350 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,555,000 1,636,638 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 3,545,000 3,766,563 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 107,000 75,703 Homebuilding (2.0%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 1,515,000 1,513,106 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 335,000 328,300 35 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Homebuilding cont. Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 $898,000 $877,795 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 1,641,000 1,673,820 Beazer Homes USA, Inc. 144A company guaranty sr. notes 6 5/8s, 2018 1,705,000 1,743,363 KB Home company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 295,000 303,850 Lennar Corp. 144A company guaranty sr. notes 4 3/4s, 2017 720,000 716,400 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 4,455,000 4,739,006 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 3,270,000 3,629,700 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,450,000 1,435,500 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 928,000 955,840 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 1,365,000 1,365,000 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 4,210,000 4,473,125 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 585,000 630,338 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 625,000 681,250 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 705,000 750,825 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 3,515,000 3,717,113 Household furniture and appliances (—%) Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 284,000 308,495 Lodging/Tourism (1.6%) Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 1,010,000 1,083,225 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 5,048,321 5,351,220 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 2,932,000 3,364,470 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 3,800,000 4,075,500 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes 4 3/4s, 2023 R 720,000 739,800 MGM Resorts International company guaranty sr. notes 9s, 2020 220,000 245,575 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 965,000 989,125 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 3,275,000 3,414,188 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 1,505,000 1,523,813 MGM Resorts International sr. notes 10 3/8s, 2014 485,000 550,475 MGM Resorts International sr. notes 6 3/4s, 2012 2,000 2,000 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 1,575,000 1,677,375 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 1,070,000 1,134,200 36 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Media (0.2%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 $1,615,000 $1,065,900 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 2,050,000 2,306,250 Oil and gas (10.3%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 1,047,000 1,070,558 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 845,000 876,688 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 1,140,000 1,384,964 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 (In default) † 1,142,000 296,920 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 1,310,000 1,398,425 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 2,135,000 2,231,075 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 5,790,000 6,180,825 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,880,000 2,133,800 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 2,985,000 3,253,650 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 790,000 966,833 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $2,190,000 2,403,525 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 2,580,000 2,476,800 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,255,000 1,278,531 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 2,800,000 3,024,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 720,000 745,200 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,222,000 1,261,715 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 2,246,000 1,796,800 Continental Resources, Inc. company guaranty sr. unsec notes 5s, 2022 2,585,000 2,701,325 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2022 2,165,000 2,257,013 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 5,440,000 5,807,200 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 905,000 900,475 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 475,000 515,375 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 2,062,000 2,335,215 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,280,000 1,376,000 37 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Oil and gas cont. EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 $5,480,000 $4,959,400 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 1,010,000 1,083,225 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 2,317,000 2,270,660 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 1,865,000 1,809,050 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 4,280,000 4,151,600 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 235,000 242,050 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 3,025,000 3,130,875 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 4,035,000 4,287,188 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 905,000 972,875 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 3,829,000 4,345,915 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec notes 6 1/2s, 2019 2,510,000 2,497,450 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 2,000,000 1,975,000 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 1,084,000 953,920 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 2,060,000 2,168,150 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 870,000 906,975 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 2,825,000 1,977,500 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 2,585,000 2,817,650 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 490,000 518,175 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,130,000 1,226,050 Northern Oil and Gas, Inc. 144A company guaranty sr. unsec. notes 8s, 2020 2,265,000 2,310,300 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 1,445,000 1,477,513 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 3,875,000 4,165,625 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 5,335,000 5,455,038 Plains Exploration & Production Co. company guaranty sr. unsec. notes 7 5/8s, 2018 400,000 430,000 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 3,945,000 4,260,600 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 1,223,000 1,158,793 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,630,000 1,597,400 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,080,000 1,185,300 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 1,070,000 1,114,138 38 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Oil and gas cont. Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 $4,405,000 $4,856,513 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 4,321,000 4,623,470 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 5,725,000 5,896,750 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 925,000 1,015,188 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 75,000 75,938 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 5,452,000 5,683,710 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 1,255,000 1,311,475 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 1,105,000 1,154,725 SM Energy Co. 144A sr. notes 6 1/2s, 2023 435,000 454,575 Suburban Propane Partners LP/Suburban Energy Finance Corp. 144A sr. unsec. notes 7 3/8s, 2021 1,970,000 2,078,350 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 745,000 754,313 Unit Corp. 144A company guaranty sr. sub. notes 6 5/8s, 2021 1,455,000 1,476,825 Whiting Petroleum Corp. company guaranty 7s, 2014 2,107,000 2,249,223 Williams Cos., Inc. (The) notes 7 3/4s, 2031 293,000 372,892 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 639,000 829,310 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 890,000 943,400 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 3,315,000 3,489,038 Publishing (0.2%) American Media, Inc. 144A notes 13 1/2s, 2018 334,251 316,703 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 2,850,000 2,593,500 Regional Bells (0.9%) Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 1,790,000 1,810,138 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 2,880,000 3,081,600 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 2,200,000 2,453,000 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 1,965,000 2,190,975 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 2,835,000 3,153,938 Retail (3.2%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 2,035,000 2,238,500 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 1,945,000 2,081,150 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 800,000 898,000 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 760,000 806,550 Bon-Ton Department Stores, Inc. (The) 144A company guaranty sr. notes 10 5/8s, 2017 3,491,000 2,827,710 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 2,840,000 3,060,100 J Crew Group, Inc. company guaranty sr. unsec. notes 8 1/8s, 2019 1,700,000 1,778,625 39 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Retail cont. Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 $2,265,000 $2,542,463 Limited Brands, Inc. sr. notes 5 5/8s, 2022 1,155,000 1,219,969 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2015 2,580,000 3,031,041 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 4,555,000 4,788,489 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 2,785,000 2,830,256 Neiman-Marcus Group, Inc. company guaranty sr. unsec. sub. notes 10 3/8s, 2015 595,000 610,625 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 2,165,000 2,208,300 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,455,000 1,618,688 QVC Inc. 144A sr. notes 7 1/2s, 2019 1,955,000 2,166,167 QVC Inc. 144A sr. notes 7 3/8s, 2020 1,220,000 1,359,409 Sears Holdings Corp. company guaranty 6 5/8s, 2018 1,258,000 1,135,345 Toys “R” Us, Inc. 144A sr. unsec. notes 10 3/8s, 2017 735,000 735,919 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 610,000 614,575 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 2,400,000 2,598,000 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 2,830,000 3,120,075 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 2,175,000 2,264,719 Technology (4.6%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 3,395,000 3,462,900 Advanced Micro Devices, Inc. 144A sr. unsec. notes 7 1/2s, 2022 415,000 408,775 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 1,029,000 663,705 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 1,806,000 1,566,705 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 3,300,000 3,019,500 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 2,829,850 2,801,552 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 3,430,000 3,369,975 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 1,400,000 1,505,000 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 2,512,000 2,587,360 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,455,000 1,629,600 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 980,000 1,078,000 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 3,422,000 3,464,775 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 ‡‡ 1,163,914 1,193,012 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 2,290,000 2,198,400 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 5,861,000 5,809,716 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 2,680,000 2,767,100 First Data Corp. 144A company guaranty sr. notes 6 3/4s, 2020 930,000 918,375 40 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Technology cont. Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 $1,447,000 $1,548,290 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 1,361,000 1,486,893 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 4,800,000 5,196,000 Infor (US), Inc. 144A sr. notes 11 1/2s, 2018 1,205,000 1,373,700 Infor (US), Inc. 144A sr. notes 9 3/8s, 2019 1,390,000 1,504,675 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 975,000 1,092,000 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 960,000 1,060,800 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 2,261,000 1,718,360 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 2,340,000 2,673,450 Seagate HDD Cayman company guaranty sr. unsec. notes 7s, 2021 (Cayman Islands) 1,780,000 1,904,600 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 1,525,000 1,673,688 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 552,000 565,110 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 3,373,000 3,617,543 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 2,760,000 2,980,800 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 145,000 154,606 Telecommunications (6.7%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 1,050,000 963,375 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,921,000 1,901,790 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 979,000 964,315 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 1,020,000 1,109,250 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 940,000 1,015,200 Digicel Group, Ltd. 144A sr. unsec. unsub. notes 8 7/8s, 2015 (Jamaica) 1,720,000 1,741,500 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,695,000 1,796,700 Equinix, Inc. sr. unsec. notes 7s, 2021 1,960,000 2,200,100 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 2,130,000 2,281,762 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 3,200,000 3,536,000 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 2,026,000 2,198,210 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 1,885,000 2,031,087 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 10,313,562 10,829,240 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 5,274,000 5,537,700 41 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Telecommunications cont. Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 $845,000 $881,969 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 868,000 950,460 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 1,980,000 2,118,600 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 470,000 492,325 Level 3 Financing, Inc. 144A company guaranty sr. unsec unsub. notes 7s, 2020 2,570,000 2,557,150 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 4,075,000 4,370,437 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 194,000 194,970 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 1,200,000 1,161,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 613,000 498,063 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 2,937,000 2,254,148 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 806,000 872,495 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 3,430,000 3,884,475 Qwest Corp. notes 6 3/4s, 2021 1,890,000 2,235,990 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,586,000 3,039,415 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 982,000 1,090,020 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 725,000 757,625 Sprint Capital Corp. company guaranty 6 7/8s, 2028 6,387,000 5,780,235 Sprint Nextel Corp. sr. notes 9 1/8s, 2017 2,210,000 2,475,200 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 2,055,000 2,260,500 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 5,860,000 5,977,200 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 1,650,000 1,689,185 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 4,806,000 5,665,071 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 1,325,000 1,493,691 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $2,375,000 2,185,000 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 875,000 800,625 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) ‡‡ 1,057,238 740,067 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 825,000 878,625 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 370,000 390,350 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,938,000 2,107,575 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 547,000 574,350 42 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Telephone (0.5%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 $4,888,000 $4,741,360 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 645,000 665,963 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,440,000 1,519,200 Textiles (0.3%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 1,795,000 1,947,575 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 1,810,000 2,018,150 Transportation (1.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 5,445,000 5,737,668 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 4,495,000 4,865,837 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,740,000 2,794,800 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 3,590,000 3,940,025 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 1,734,000 1,179,120 Utilities and power (4.5%) AES Corp. (The) sr. unsec. notes 8s, 2020 1,291,000 1,504,015 AES Corp. (The) sr. unsec. unsub notes 7 3/8s, 2021 3,165,000 3,623,925 AES Corp. (The) sr. unsec. unsub. notes 9 3/4s, 2016 270,000 322,650 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 2,555,000 2,982,961 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 2,230,000 2,508,750 Calpine Corp. 144A sr. notes 7 1/4s, 2017 5,498,000 5,882,860 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 3,247,000 3,707,286 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 3,210,000 3,531,000 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 2,590,000 1,554,000 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 1,916,000 1,010,690 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 1,280,000 716,800 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,900,000 992,750 Edison Mission Energy sr. unsec. notes 7s, 2017 60,000 31,500 El Paso Corp. sr. unsec. notes 7s, 2017 1,000,000 1,143,811 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 121,000 143,385 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,597,000 2,108,152 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 940,000 1,036,350 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 2,124,000 2,384,190 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 3,560,000 4,094,000 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 1,035,000 1,110,038 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 4,355,000 4,736,061 43 CORPORATE BONDS AND NOTES (84.7%)* cont. Principal amount Value Utilities and power cont. EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 $695,000 $696,737 GenOn Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 1,385,000 1,433,475 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 2,425,000 2,658,405 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 610,000 672,525 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 562,000 629,440 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 1,050,000 1,160,250 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 7,490,000 8,014,300 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 1,560,000 1,801,593 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 265,000 303,094 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 639,000 845,356 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 2,756,000 1,023,165 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 4,529,213 1,019,072 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 1,345,000 1,082,725 Total corporate bonds and notes (cost $1,204,975,498) SENIOR LOANS (6.1%)* c Principal amount Value Broadcasting (0.5%) Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.646s, 2014 $1,151,591 $1,078,752 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.896s, 2016 4,105,789 3,176,386 Cumulus Media Holdings, Inc. bank term loan FRN 7 1/2s, 2019 1,750,000 1,758,750 Univision Communications, Inc. bank term loan FRN 4.496s, 2017 1,674,202 1,617,698 Capital goods (0.1%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 1,590,000 1,613,850 Commercial and consumer services (0.1%) Travelport, LLC bank term loan FRN 11s, 2015 825,000 835,313 Travelport, LLC bank term loan FRN Ser. B, 4.961s, 2015 1,079,828 992,542 Travelport, LLC bank term loan FRN Ser. S, 4.961s, 2015 340,172 312,675 Communication services (0.5%) Asurion Corp. bank term loan FRN 9s, 2019 347,771 359,247 Asurion Corp. bank term loan FRN 11s, 2019 2,085,000 2,213,576 Wideopenwest Finance, LLC bank term loan FRN 6 1/4s, 2018 4,090,000 4,087,444 Consumer cyclicals (0.8%) Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 94,286 95,794 Golden Nugget, Inc. bank term loan FRN Ser. B, 3 1/4s, 2014 ‡‡ 1,359,733 1,289,479 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3 1/4s, 2014 ‡‡ 773,989 734,000 Goodman Global, Inc. bank term loan FRN 9s, 2017 2,411,959 2,448,139 44 SENIOR LOANS (6.1%)* c cont. Principal amount Value Consumer cyclicals cont. J. Crew Group, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 $641,341 $638,936 Navistar, Inc. bank term loan FRN Ser. B, 7s, 2017 1,020,000 1,024,144 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 1,347,000 1,346,158 Octavius, LLC bank term loan FRN Ser. B, 9 1/4s, 2017 905,000 879,547 Thomson Learning bank term loan FRN Ser. B, 2 1/2s, 2014 1,769,354 1,626,086 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default) † 2,148,500 1,613,083 Consumer staples (0.6%) Claire’s Stores, Inc. bank term loan FRN 3.056s, 2014 1,502,180 1,474,014 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 747,832 737,550 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 3,102,225 3,131,308 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 3,044,250 3,034,262 Rite Aid Corp. bank term loan FRN Ser. B, 1.997s, 2014 315,814 311,234 Energy (0.2%) Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 2,721,978 2,387,564 Financials (0.8%) CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 716,047 719,031 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2017 1,244,755 1,247,867 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017∆ 600,000 611,000 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 2,260,000 2,264,238 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 3,930,000 3,952,924 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.956s, 2017 1,116,987 1,119,221 Springleaf Financial bank term loan FRN Ser. B, 5 1/2s, 2017 2,410,000 2,321,777 Gaming and lottery (0.7%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.486s, 2018 5,800,000 5,091,112 CCM Merger, Inc. bank term loan FRN Ser. B, 6s, 2017 3,913,617 3,882,633 Harrah’s bank term loan FRN Ser. B, 9 1/2s, 2016 838,500 855,008 Health care (0.5%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 1,619,088 1,623,135 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 2,123,039 2,120,826 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 3,293,450 3,329,816 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 ‡‡ 830,000 834,150 Homebuilding (0.1%) Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 2,085,000 2,113,669 Oil and gas (0.2%) Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 2,605,000 2,611,057 45 SENIOR LOANS (6.1%)* c cont. Principal amount Value Retail (—%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 $719,483 $718,921 Technology (0.2%) First Data Corp. bank term loan FRN 5.247s, 2017 970,000 948,175 Lawson Software bank term loan FRN Ser. B, 6 1/4s, 2018 1,840,388 1,858,791 Telecommunications (0.1%) Level 3 Financing, Inc. bank term loan FRN 5 1/4s, 2019 1,750,000 1,748,177 Utilities and power (0.6%) Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 1,265,438 1,322,382 Dynegy, Inc. bank term loan FRN 9 1/4s, 2016 387,075 400,484 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.769s, 2017 10,079,407 6,814,798 Total senior loans (cost $92,350,298) COMMON STOCKS (1.6%)* Shares Value Avis Budget Group, Inc. † 70,380 $1,155,640 CIT Group, Inc. † 22,503 849,713 Compton Petroleum Corp. (Canada) † 120,340 149,222 Deepocean Group (Shell) (acquired 06/09/2011, cost $1,116,503) (Norway) ‡ 76,862 1,152,930 DISH Network Corp. Class A 46,755 1,495,692 FelCor Lodging Trust, Inc. † R 182,130 845,083 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 38,470 1,389,152 General Motors Co. † 85,011 1,814,985 Harry & David Holdings, Inc. † 2,716 230,860 HealthSouth Corp. † 2,267 51,914 Huntsman Corp. 118,875 1,709,423 Interpublic Group of Companies, Inc. (The) 133,500 1,420,440 Kodiak Oil & Gas Corp. † 235,580 2,106,085 LyondellBasell Industries NV Class A (Netherlands) 23,590 1,152,136 Magellan Health Services, Inc. † 1,331 66,031 Motors Liquidation Co. GUC Trust (Units) 5,059 72,445 Newfield Exploration Co. † 29,820 973,027 NII Holdings, Inc. † 156,645 977,465 Owens Corning, Inc. † 46,535 1,552,408 Quicksilver Resources, Inc. † 100,635 342,159 Spectrum Brands Holdings, Inc. † 31,931 1,176,019 Stallion Oilfield Holdings, Ltd. 16,319 522,208 Terex Corp. † 49,414 1,090,567 Trump Entertainment Resorts, Inc. 3,732 14,928 Vantage Drilling Co. † 1,105,155 1,679,836 Vertis Holdings, Inc. F 8,815 88 Total common stocks (cost $30,519,148) 46 CONVERTIBLE PREFERRED STOCKS (1.1%)* Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. R 114,663 $2,373,811 General Motors Co. Ser. B, $2.375 cv. pfd. 55,378 1,972,841 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 58,867 3,250,047 Lucent Technologies Capital Trust I 7.75% cv. pfd. 2,198 1,193,239 MetLife, Inc. $3.75 cv. pfd. 33,585 2,264,972 Nielsen Holdings NV $3.125 cv. pfd. 27,860 1,502,699 PPL Corp. $4.375 cv. pfd. 29,550 1,623,182 United Technologies Corp. $3.75 cv. pfd. † 26,200 1,462,484 Total convertible preferred stocks (cost $17,308,516) CONVERTIBLE BONDS AND NOTES (0.9%)* Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $1,661,000 $1,652,695 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 1,415,000 1,568,952 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 2,221,000 1,948,928 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 1,173,000 1,604,078 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 †† 3,500,000 3,075,625 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 580,000 519,100 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 382,000 460,310 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 602,000 641,883 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 772,000 1,199,978 Total convertible bonds and notes (cost $11,337,685) PREFERRED STOCKS (0.5%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 2,552 $2,323,835 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 157,265 3,903,317 M/I Homes, Inc. $2.438 pfd. † 24,550 441,900 Total preferred stocks (cost $5,511,039) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $0.01 420 $13,264 General Motors Co. 7/10/19 18.33 18,319 138,492 General Motors Co. 7/10/16 10.00 18,319 229,354 Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR 1.00 $4,137 175,136 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 672,570 134,514 Total warrants (cost $933,302) SHORT-TERM INVESTMENTS (3.4%)* Shares Value Putnam Money Market Liquidity Fund 0.13% e 50,219,752 $50,219,752 SSgA Prime Money Market Fund 0.12% P 30,000 30,000 Total short-term investments (cost $50,249,752) TOTAL INVESTMENTS Total investments (cost $1,413,185,238) 47 Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran September 1, 2011 through August 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $1,472,211,281. † Non-income-producing security. † † The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,152,930, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. ∆ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level3 for ASC 820 based on the securities’ valuation inputs (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $684,342 to cover certain derivativescontracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. 48 FORWARD CURRENCY CONTRACTS at 8/31/12 (aggregate face value $30,583,586) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Canadian Dollar Sell 9/20/12 $270,162 $265,630 $(4,532) Euro Sell 9/20/12 909,275 890,865 (18,410) Barclays Bank PLC Euro Sell 9/20/12 2,120,845 2,076,456 (44,389) Citibank, N.A. Euro Sell 9/20/12 1,506,192 1,474,483 (31,709) Credit Suisse AG Euro Sell 9/20/12 2,649,956 2,593,102 (56,854) Deutsche Bank AG Euro Sell 9/20/12 2,758,017 2,690,845 (67,172) Goldman Sachs International Euro Sell 9/20/12 2,725,058 2,669,332 (55,726) HSBC Bank USA, National Association Euro Sell 9/20/12 1,776,408 1,740,385 (36,023) JPMorgan Chase Bank, N.A. Canadian Dollar Sell 9/20/12 888,066 873,865 (14,201) Euro Sell 9/20/12 2,359,108 2,310,360 (48,748) Royal Bank of Scotland PLC (The) Euro Sell 9/20/12 2,686,060 2,631,634 (54,426) State Street Bank and Trust Co. Canadian Dollar Sell 9/20/12 3,449,939 3,392,503 (57,436) Euro Sell 9/20/12 2,369,676 2,321,057 (48,619) UBS AG Euro Sell 9/20/12 2,011,777 1,970,262 (41,515) Westpac Banking Corp. Canadian Dollar Sell 9/20/12 473,290 465,664 (7,626) Euro Sell 9/20/12 2,263,878 2,217,143 (46,735) Total 49 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $4,250,711 $— $— Capital goods 1,090,567 — — Communication services 2,473,157 — — Consumer cyclicals 5,705,361 14,928 88 Consumer staples 2,331,659 230,860 — Energy 5,250,329 1,675,138 — Financials 849,713 — — Health care 117,945 — — Total Common Stocks 88 Convertible bonds and notes — 12,671,549 — Convertible preferred stocks 1,462,484 14,180,791 — Corporate bonds and notes — 1,246,457,094 — Preferred stocks 441,900 6,227,152 — Senior loans — 89,326,723 — Warrants 367,846 13,264 309,650 Short-term investments 50,249,752 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(634,121) $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 50 Statement of assets and liabilities 8/31/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,362,965,486) $1,395,478,909 Affiliated issuers (identified cost $50,219,752) (Notes 1 and 6) 50,219,752 Cash 69,381 Dividends, interest and other receivables 26,361,426 Receivable for shares of the fund sold 1,796,235 Receivable for investments sold 3,386,425 Total assets LIABILITIES Payable for investments purchased 530,001 Payable for purchases of delayed delivery securities (Notes 1 and 7) 431,075 Payable for shares of the fund repurchased 1,175,362 Payable for compensation of Manager (Note 2) 717,215 Payable for investor servicing fees (Note 2) 349,150 Payable for custodian fees (Note 2) 14,601 Payable for Trustee compensation and expenses (Note 2) 438,505 Payable for administrative services (Note 2) 3,286 Payable for distribution fees (Note 2) 585,691 Collateral on certain derivative contracts, at value (Note 1) 30,000 Unrealized depreciation on forward currency contracts (Note 1) 634,121 Other accrued expenses 191,840 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,785,344,915 Undistributed net investment income (Note 1) 10,736,928 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (355,753,448) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 31,882,886 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 51 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,200,820,530 divided by 154,840,080 shares) $7.76 Offering price per class A share (100/96.00 of $7.76)* $8.08 Net asset value and offering price per class B share ($20,588,721 divided by 2,658,642 shares)** $7.74 Net asset value and offering price per class C share ($55,496,486 divided by 7,215,536 shares)** $7.69 Net asset value and redemption price per class M share ($20,501,433 divided by 2,636,719 shares) $7.78 Offering price per class M share (100/96.75 of $7.78)† $8.04 Net asset value, offering price and redemption price per class R share ($10,744,015 divided by 1,411,709 shares) $7.61 Net asset value, offering price and redemption price per class Y share ($164,060,096 divided by 21,509,750 shares) $7.63 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 52 Statement of operations Year ended 8/31/12 INVESTMENT INCOME Interest (net of foreign tax of $19,687) (including interest income of $51,189 from investments in affiliated issuers) (Note 6) $107,720,539 Dividends (net of foreign tax of $33,352) 2,069,835 Total investment income EXPENSES Compensation of Manager (Note 2) 8,077,038 Investor servicing fees (Note 2) 2,075,859 Custodian fees (Note 2) 33,752 Trustee compensation and expenses (Note 2) 120,169 Administrative services (Note 2) 44,701 Distribution fees — Class A (Note 2) 2,904,544 Distribution fees — Class B (Note 2) 200,946 Distribution fees — Class C (Note 2) 465,515 Distribution fees — Class M (Note 2) 99,464 Distribution fees — Class R (Note 2) 48,437 Other 460,644 Total expenses Expense reduction (Note 2) (11,581) Net expenses Net investment income Net realized loss on investments (including gain on affiliated security of $14,702) (Notes 1 and 3) (5,093,947) Net realized loss on swap contracts (Note 1) (36,731) Net realized gain on foreign currency transactions (Note 1) 3,208,713 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (527,638) Net unrealized appreciation of investments during the year 72,838,884 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 53 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 8/31/12 Year ended 8/31/11 Operations: Net investment income $95,270,886 $102,347,953 Net realized gain (loss) on investments and foreign currency transactions (1,921,965) 50,090,907 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 72,311,246 (54,315,591) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (79,446,561) (82,752,980) Class B (1,224,939) (2,098,112) Class C (2,886,813) (2,611,979) Class M (1,309,140) (1,367,098) Class R (658,116) (490,863) Class Y (10,766,199) (9,983,451) Increase in capital from settlement payments (Note 9) — 595,081 Redemption fees (Note 1) 113,029 18,784 Increase (decrease) from capital share transactions (Note 4) 120,955,448 (41,500,135) Total increase (decrease) in net assets NET ASSETS Beginning of year 1,281,774,405 1,323,841,889 End of year (including undistributed net investment income of $10,736,928 and $8,592,765, respectively) The accompanying notes are an integral part of these financial statements. 54 This page left blank intentionally. 55 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period net assets to average turnover Period ended of period income (loss) a on investments operations income distributions fees b reimbursements end of period value (%) c (in thousands) (%) d net assets (%) (%) Class A August 31, 2012 .51 .38 (.52) — — 1.02 6.81 46 August 31, 2011 .56 (.03) (.54) — — e,f,g 1.00 7.15 72 August 31, 2010 .56 .70 (.54) — — h 1.04 i 7.67 i 71 August 31, 2009 .49 (.48) (.54) — — j,k 1.13 i 8.37 i 44 August 31, 2008 .57 (.60) (.58) — — 1.07 i 7.51 i 28 Class B August 31, 2012 .45 .37 (.46) — — 1.77 6.08 46 August 31, 2011 .50 (.03) (.48) — — e,f,g 1.75 6.43 72 August 31, 2010 .50 .70 (.48) — — h 1.79 i 6.96 i 71 August 31, 2009 .45 (.47) (.50) — — j,k 1.88 i 7.75 i 44 August 31, 2008 .51 (.59) (.52) — — 1.82 i 6.79 i 28 Class C August 31, 2012 .45 .36 (.46) — — 1.77 6.02 46 August 31, 2011 .49 (.02) (.48) — — e,f,g 1.75 6.39 72 August 31, 2010 .50 .69 (.49) — — h 1.79 i 6.92 i 71 August 31, 2009 .45 (.47) (.50) — — j,k 1.88 i 7.58 i 44 August 31, 2008 .51 (.60) (.52) — — 1.82 i 6.75 i 28 Class M August 31, 2012 .49 .38 (.50) — — 1.27 6.56 46 August 31, 2011 .54 (.03) (.52) — — e,f,g 1.25 6.90 72 August 31, 2010 .54 .71 (.52) — — h 1.29 i 7.46 i 71 August 31, 2009 .47 (.48) (.53) — — j,k 1.38 i 8.03 i 44 August 31, 2008 .55 (.60) (.55) — — 1.32 i 7.25 i 28 Class R August 31, 2012 .48 .37 (.50) — — 1.27 6.54 46 August 31, 2011 .52 (.04) (.52) — — e,f,g 1.25 6.86 72 August 31, 2010 .53 .69 (.53) — — h 1.29 i 7.36 i 71 August 31, 2009 .46 (.48) (.53) — — j,k 1.38 i 7.93 i 44 August 31, 2008 .54 (.59) (.56) — — 1.32 i 7.22 i 28 Class Y August 31, 2012 .52 .37 (.54) — — .77 7.01 46 August 31, 2011 .57 (.04) (.56) — — e,f,g .75 7.41 72 August 31, 2010 .57 .69 (.56) — — h .79 i 7.80 i 71 August 31, 2009 .54 (.52) (.55) — — j,k .88 i 9.11 i 44 August 31, 2008 .58 (.60) (.60) — — .82 i 7.73 i 28 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 56 57 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding on December 21, 2010. f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Southwest Securities, which amounted to less than $0.01 per share outstanding on August 22, 2011. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding on March 30, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to August 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2010 0.01% August 31, 2009 0.04 August 31, 2008 <0.01 j Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, LLC and Millennium International Management, LLC, which amounted to less than $0.01 per share outstanding on June 23, 2009. k Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding on May 21, 2009. The accompanying notes are an integral part of these financial statements. 58 Notes to financial statements 8/31/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from September 1, 2011 through August 31, 2012. Putnam High Yield Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The fund seeks high current income. Capital growth is a secondary goal when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for 59 normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. 60 Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $28,200,000 on forward currency contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge market risk. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $2,800,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as 61 reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $634,121 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2012, the fund had a capital loss carryover of $352,679,597 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $2,193,629 $2,968,894 $5,162,523 * 76,944,480 N/A 76,944,480 August 31, 2013 14,070,646 N/A 14,070,646 August 31, 2014 2,600,677 N/A 2,600,677 August 31, 2015 20,028,690 N/A 20,028,690 August 31, 2016 96,252,247 N/A 96,252,247 August 31, 2017 137,620,334 N/A 137,620,334 August 31, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. 62 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $2,983,859 recognized during the period between November 1, 2011 and August 31, 2012 to its fiscal year ending August 31, 2013. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of foreign currency gains and losses, late year loss deferrals, the expiration of capital loss carryover, defaulted bond interest, and interest on payment in kind securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $3,165,045 to increase undistributed net investment income, $58,696,051 to decrease paid-in-capital and $55,531,006 to decrease accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $80,384,554 Unrealized depreciation (47,961,124) Net unrealized appreciation 32,423,430 Undistributed ordinary income 11,286,329 Capital loss carryforward ($352,679,597) Post-October capital loss deferral ($2,983,859) Cost for federal income tax purposes $1,413,275,231 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion and 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. 63 Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $3,713 under the expense offset arrangements and by $7,868 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,107, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $76,091 and $363 from the sale of classA and classM shares, respectively, and received $13,220 and $2,869 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $564 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $734,586,985 and $612,399,355, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 64 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/12 Year ended 8/31/11 ClassA Shares Amount Shares Amount Shares sold 34,603,070 $257,372,755 24,009,975 $186,911,319 Shares issued in connection with reinvestment of distributions 8,041,510 60,004,281 7,643,807 59,095,581 42,644,580 317,377,036 31,653,782 246,006,900 Shares repurchased (37,764,464) (282,634,506) (33,074,023) (256,269,201) Net increase (decrease) Year ended 8/31/12 Year ended 8/31/11 ClassB Shares Amount Shares Amount Shares sold 818,793 $6,136,475 653,595 $5,090,834 Shares issued in connection with reinvestment of distributions 132,881 989,647 196,893 1,521,011 951,674 7,126,122 850,488 6,611,845 Shares repurchased (1,346,359) (10,015,198) (3,359,908) (26,196,242) Net decrease Year ended 8/31/12 Year ended 8/31/11 ClassC Shares Amount Shares Amount Shares sold 3,427,730 $25,646,267 1,272,470 $9,831,860 Shares issued in connection with reinvestment of distributions 293,914 2,180,852 234,756 1,803,515 3,721,644 27,827,119 1,507,226 11,635,375 Shares repurchased (1,764,456) (13,116,578) (1,469,771) (11,311,017) Net increase Year ended 8/31/12 Year ended 8/31/11 ClassM Shares Amount Shares Amount Shares sold 514,074 $3,867,375 318,419 $2,468,076 Shares issued in connection with reinvestment of distributions 150,094 1,122,364 147,414 1,142,322 664,168 4,989,739 465,833 3,610,398 Shares repurchased (560,581) (4,187,525) (524,206) (4,087,552) Net increase (decrease) Year ended 8/31/12 Year ended 8/31/11 ClassR Shares Amount Shares Amount Shares sold 731,567 $5,356,536 830,760 $6,386,934 Shares issued in connection with reinvestment of distributions 81,688 598,532 58,803 447,572 813,255 5,955,068 889,563 6,834,506 Shares repurchased (567,904) (4,141,958) (419,960) (3,213,283) Net increase 65 Year ended 8/31/12 Year ended 8/31/11 ClassY Shares Amount Shares Amount Shares sold 21,442,542 $156,553,363 21,624,376 $165,261,256 Shares issued in connection with reinvestment of distributions 933,782 6,879,275 1,134,844 8,675,835 22,376,324 163,432,638 22,759,220 173,937,091 Shares repurchased (12,490,355) (91,656,509) (24,716,295) (189,058,955) Net increase (decrease) Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $— Payables $634,121 Investments, Receivables, Net assets— Unrealized Payables, Net assets— Equity contracts appreciation 690,760 Unrealized depreciation — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Credit contracts $— $(36,731) $(36,731) Foreign exchange contracts 3,316,173 — $3,316,173 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants* contracts Total Foreign exchange contracts $— $(534,532) $(534,532) Equity contracts (111,065) — $(111,065) Total * For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $51,189 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $481,052,461 and $447,638,770, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 66 Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market value at the Market value at beginning of the Purchase Sales Investment the end of the Name of affiliates reporting period cost proceeds income reporting period BOHAI BAY ESCROW $12,165 $— $14,702 $— $— Totals $— $— $— Market values are shown for those securities affiliated at the close of the reporting period. Note 9: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. Note 10: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $547,977 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $13,338 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 11: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 did not have a material impact on the fund’s financial statements. 67 In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 68 Federal tax information (Unaudited) The fund designated 1.54% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 1.75%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 69 About the Trustees Independent Trustees 70 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of August 31, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 71 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments and Vice President Putnam Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President and Treasurer Since 2010 Judith Cohen (Born 1945) Manager of Finance, Dunkin’ Brands (2008– Vice President, Clerk, and Associate Treasurer 2010); Senior Financial Analyst, Old Mutual Asset Since 1993 Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Nancy E. Florek (Born 1957) Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 72 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 73 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 74 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money Dynamic Asset Allocation Balanced Fund market investments to generate Prior to November 30, 2011, this fund was known as retirement income. Putnam Asset Allocation: Balanced Portfolio. Dynamic Asset Allocation Retirement Income Fund Lifestyle 1 Conservative Fund Retirement Income Fund Lifestyle 2 Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 3 Putnam Asset Allocation: Conservative Portfolio. Dynamic Asset Allocation Growth Fund Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 75 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Susan G. Malloy Company, LLC George Putnam, III Vice President and One Post Office Square Robert L. Reynolds Assistant Treasurer Boston, MA 02109 W. Thomas Stephens James P. Pappas Marketing Services Officers Vice President Putnam Retail Management Robert L. Reynolds One Post Office Square President Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Judith Cohen and Trust Company Compliance Liaison Vice President, Clerk, and Associate Treasurer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Independent Registered Manager, Assistant Clerk, and Public Accounting Firm Robert T. Burns Associate Treasurer KPMG LLP Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam High Yield Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 76 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees August 31, 2012	$81,549	$	$6,300	$ — August 31, 2011	$67,958	$	$6,000	$ — For the fiscal years ended August 31, 2012 and August 31, 2011, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $6,300 and $6,000 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
